        Case 1:20-cv-01624-SCJ Document 62 Filed 06/01/20 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

LISA WALTERS, et al.,                  )
     Plaintiffs,                       )
vs.                                    )
BRIAN KEMP, et al.,                    )
     Defendants.                       )       Case No. 1:20-CV-1624-SCJ


             NOTICE OF DISMISSAL OF ALL DEFENDANTS

      The Constitution of the United States is a law for rulers and people,
      equally in war and in peace, and covers with the shield of its protection
      all classes of men, at all times, and under all circumstances. No
      doctrine, involving more pernicious consequences, was ever invented
      by the wit of man than that any of its provisions can be suspended
      during any of the great exigencies of government. Such a doctrine leads
      directly to anarchy or despotism, but the theory of necessity on which
      it is based is false; for the government, within the Constitution, has all
      the powers granted to it, which are necessary to preserve its existence;
      as has been happily proved by the result of the great effort to throw off
      its just authority.

 Ex parte Milligan, 71 U.S. (4 Wall.) 2, 120-21 (1866)

      Despite the strictures of Ex parte Milligan, District of Columbia et al. v.

Heller, 554 U.S. 570 (2008), and McDonald v. City of Chicago, 561 U.S. 742 (2010),

Defendants in this case have managed to deprive Plaintiffs and many other

Georgians of their fundamental, constitutionally enumerated rights with impunity,

relying on one “of the great exigencies of government.”




                                           1
        Case 1:20-cv-01624-SCJ Document 62 Filed 06/01/20 Page 2 of 4




      For two months, the people of Cherokee County, Georgia were deprived of

their right and ability to carry handguns in public “in case of confrontation” unless

they happened to have procured a license to do so before the current pestilence

settled upon us. Plaintiff Lisa Walters received her license on May 30, 2020, and

other law-abiding citizens of Cherokee County once again are apparently able to

apply for (and receive, if they are eligible) such licenses.

      In addition, Plaintiffs do not possess any facts leading them to believe

Defendant Wood will resume refusing to accept and process license applications.

He has, apparently, implemented measures to allow him to do so now, with no

changes in the spread of COVID-19 or improvements in the ability to treat or prevent

the disease. He has offered no explanations of why he did not implement those

measures in March, instead of choosing to abrogate the United States Constitution

for two months as a matter of expedience. If, for any reason, Defendant Wood does

resume infringing on the Second Amendment rights of his constituents, Plaintiffs

will re-examine this matter.

      Rather than recognize the difficulty he has imposed on the people of Cherokee

County, Defendant Wood instead has lashed out at them. On May 13, 2020 at 7:45

a.m. Plaintiff’s counsel emailed Wood’s counsel and said Plaintiffs were evaluating

the news (announced the previous day) that Wood would resume accepting

applications and they would make a decision regarding their intentions with the case.


                                           2
          Case 1:20-cv-01624-SCJ Document 62 Filed 06/01/20 Page 3 of 4




The same day, at 4:36 p.m., Wood’s counsel emailed a demand that Plaintiffs

dismiss the case or Wood would file a motion for sanctions against Plaintiffs. 1 In

the letter, Wood chastised Plaintiffs for failing to do exactly what they said they

would do: investigate the matter and make a decision. Though Wood’s threat was

frivolous, Plaintiffs have elected to extend to him grace—this time—and are hereby

dismissing     their   claims   against   all remaining   Defendants    pursuant to

Fed.R.Civ.Proc. 41(a)(1)(A)(i) (the Defendants not having filed an answer or motion

for summary judgment).

                                          /s/ John R. Monroe
                                          John R. Monroe
                                          John Monroe Law, P.C.
                                          156 Robert Jones Road
                                          Dawsonville, GA 30534
                                          678-362-7650
                                          jrm@johnmonroelaw.com
                                          State Bar No. 516193


                                                /s/ Raymond M. DiGuiseppe
                                          Raymond M. DiGuiseppe
                                          law.rmd@gmail.com
                                          The DiGuiseppe Law Firm, P.C.
                                          4320 Southport-Supply Road, Suite 300
                                          Southport, North Carolina 28461
                                          Phone: 910-713-8804
                                          Fax: 910-672-7705
                                          Admitted pro hac vice


                                                /s/ Adam Kraut

1
    A copy of the demand is attached to this Notice for the Court’s convenience.
                                            3
Case 1:20-cv-01624-SCJ Document 62 Filed 06/01/20 Page 4 of 4




                           Adam Kraut, Esq.
                           Firearms Policy Coalition
                           Attorney for Plaintiffs
                           1215 K Street, 17th Floor
                           Sacramento, CA 95814
                           (916) 476-2342
                           akraut@fpclaw.org
                           App. for Pro Hac Vice Forthcoming

                           Attorneys for Plaintiffs




                              4
